AO 2453 (Rev. 02!18) Judgment in a Criminal Case
Sheel 1

UNITED STATEs DISTRICT CoURT

Southem District of Ohio

 

 

 

 

 

UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
V. )
ASHLEY WlLSON § case Number; 3;15-cr-101
l USM Number:
)
) Chery|| Bennett, Esq.
) Defendant‘s Attomey

THE DEFENDANT:

M pleaded guilty m coum(S) 1 of the |nformation

I:] pleaded nolo contendere to count(s)

Which was accepted by the court.

[] was found guilty on count(s)

after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Ot`fense Ended Count
18 USC 7 & 13 and Possession of Drug Paraphema|ia 5/24!2015 1
2925.14(0)(1)

The defendant is sentenced as provided in pages 2 through 2 of this judgment The sentence is imposed pursuant to

the Sentencing Reforrn Act of 1984.

l:l The defendant has been found not guilty on count(s)

g Count(s) 2 m is lj are dismissed on the motion of the United States.

 

_ . It is ordered that the defendant_must notify the Un_ited States attorney for this district Within 30 da]ys of any change of name, residence,
or mailing address until_all fines, restitution,_costs, and special assessments imposed lay this judgment are fu ly paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in cconoi'mc c1rcumstances.

5/‘|/2019

 

Date of imposition of Judgment

S.S. #: xxx-xx-7245
s/Sharon Li Ovington

 

D'O'B-; XX_XX_1987 Signatureof.hidge

Address: 4064 Iddings Ct
Dayton OH 45405 Sharon L. Ovington, United States N|agistrate Judge
) Name and Title ofJudge

 

5/3/20‘|9

 

Date

AO 245B (Rev. 02/13) Judgment in a Criminal Case
Shcet 5 _ Criminal Monetary Penalties

Judgment j Page 2 of 3
DEFENDANTI ASHLEY WlLSON
CASE NUMBER: 311 5-cr-101

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 10.00 $ $ 75.00 S
|:l The determination of restitution is deferred until . An Amended Judgment in a Cri`mi`)ial Case (A0245C) will be entered

after such determinationl
l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each pa ee shall receive an approximately ro ortioned ayment, unless specified otherwise in
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 1), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss*"‘ Restitution Ordered Priorig or Percentage
TOTALS s O-OO s O-OO

l:] Restitution amount ordered pursuant to plea agreement $

l:l The defendant must pay interest on restitution and a fine of more than SZ,SOU, unless the restitution or fine is paid in hill before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(1"). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|'_`l The court determined that the defendant does not have the ability to pay interest and it is ordered that:
|] the interest requirement is waived for the l:l fine |:l restitution

[:l the interest requirement for the [] fine |:l restitution is modified as follows:

* Jus_tice for Victims of'l`raffickin Act of 2015, Pub. L. No. l 14-22.
** Findings for the total amount 0 losses are required under Chapters lO9A, 110, llOA, and l l3A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

AO 2453 (Rev 02/18} Judgment in a Criminal Case

Shcet 6 j Schedule of` Payments
Judgment _ Page 3 of

DEFENDANT: ASHLEY W|LSON
CASE NUMBER: 3:15-cr-101

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A m
B |:l
C |:|
D [:]
E U
F l:l

Unless lthe court has expressly ordered otherwise, if this judgment imposes imprisonment, pa _
the period of imprisonment All crirrunal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate

Lump sum payment of $ 85-00 due immediately, balance due

[:| not later than ,or
|:| in accordance with |:| C, |:| D, |:| E,or |:] Fbelow; or

Payment to begin immediately (may be combined with l:l C, l:l D1 or |:] F below); or

Payment in equal (e.g., weeki'y, monthlyl quarterly installments of 3 over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

Payment in equal (e.g., weekly, monthly, quarreri'y) installments of S over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

Payment during the term of supervised release Will commence within (e_g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

[l .loint and Several

Defendant and Co-Defendant Names and Case Numbers (i'nclndi'ng defendant nnmber), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

l:l The defendant shall pay the cost of prosecution

|:] The defendant shall pay the following court cost(s):

[l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine

interest, (6) community restitution1 (7) IVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

ent of criminal monetary penalties is due during

